UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6409


BRANDON JEROD SMITH,

                Plaintiff - Appellant,

          v.

L. B. CHILCOTE, Registered Nurse; C. WEBB, Licensed
Practical Nurse; NURSE EDWARDS, Registered Nurse; NURSE
JOHNSON, Registered Nurse; DOCTOR ULEP, Medical Doctor; L.
RAY, Medical Administrator,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01173-CMH-TRJ)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Jerod Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon Jerod Smith appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Smith v. Chilcote, No. 1:13-cv-01173-

CMH-TRJ (E.D. Va. Feb. 12, 2014).          We deny Smith’s motion for

appointment of counsel.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    2